Murdock, J., concurring: The verdict of the jury for Davis and against the petitioner must be taken as conclusive proof that there was an agreement between the petitioner and Davis authorizing the latter to obtain a purchaser for the property on a commission basis. That was a transaction entered into by the petitioner for profit. Davis completed his side of the bargain but the petitioner decided it would be to his best interests financially not to sell, so he breached his agreement and sustained a loss of the amount which the court required him to pay Davis. That transaction was not connected with the actual sale of the property. Thus, whether or not the amount was deductible under section 23 (a) (2), nevertheless, it was deductible in full under section 23 (e) (2).